Citation Nr: 0006386	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
in the alternative as disability due to undiagnosed illness.

2.  Entitlement to service connection for a skin condition of 
the feet, claimed in the alternative as disability due to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by sneezing and itching eyes, claimed in the 
alternative as disability due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by rectal itching, claimed in the alternative as 
disability due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by jerking of the body, claimed in the alternative 
as disability due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by fatigue and sleeplessness, claimed in the 
alternative as disability due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by anxiety, depression, short attention span, and 
poor memory, claimed in the alternative as disability due to 
undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by joint pain, claimed in the alternative as 
disability due to undiagnosed illness.

9.  Entitlement to service connection for a skin condition of 
the penis, claimed in the alternative as disability due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1990 
to July 1991.  He also had several years of inactive military 
service.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
the above claims.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The medical evidence shows that the appellant currently 
has diagnosed medical disorders accounting for his complaints 
of headaches, a skin condition of the feet, and sneezing and 
itching eyes, and the claims of entitlement to service 
connection for undiagnosed disabilities manifested by these 
symptoms are not plausible.

3.  There is no medical evidence of a nexus, or link, between 
the appellant's current muscle-tension headaches, tinea pedis 
of the feet, allergic rhinitis/hay fever, and various skin 
disorders of the penis and any disease or injury during 
service, and the claims for service connection for these 
conditions on a direct basis are not plausible.

4.  The medical evidence shows not show conclusive diagnoses 
of medical disorders to account for the appellant's 
complaints of rectal itching, jerking of the body, fatigue, 
sleeplessness, anxiety, depression, short attention span, 
poor memory, and joint pain, and the claims for service 
connection for these conditions on a direct basis are not 
plausible.

5.  The evidence does not show that the appellant's alleged 
disabilities manifested by complaints of rectal itching, 
jerking of the body, fatigue, sleeplessness, anxiety, 
depression, short attention span, poor memory, joint pain, 
and a skin condition of the penis have become manifest to a 
degree of 10 percent or more since his service in the 
Southwest Asia theater of operations, and the claims of 
entitlement to service connection for undiagnosed 
disabilities manifested by these symptoms are not plausible.


CONCLUSIONS OF LAW

1.  The claims for direct service connection for disabilities 
manifested by headaches (diagnosed as muscle-tension 
headaches), a skin condition of the feet (diagnosed as tinea 
pedis), sneezing and itching eyes (diagnosed as allergic 
rhinitis/hay fever), rectal itching, jerking of the body, 
fatigue, sleeplessness, anxiety, depression, short attention 
span, poor memory, joint pain, and a skin condition of the 
penis are not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims for service connection for disabilities 
manifested by headaches, a skin condition of the feet, 
sneezing, itching eyes, rectal itching, jerking of the body, 
fatigue, sleeplessness, anxiety, depression, short attention 
span, poor memory, joint pain, and a skin condition of the 
penis as due to undiagnosed illness(es) are not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1999); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (1999).  The 
list of signs and symptoms that may be manifestations of 
undiagnosed illness(es) is not inclusive.  See 38 C.F.R. 
§ 3.317(b)(7) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

The threshold question in any claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  VA's General Counsel addressed the issue of what 
constitutes a well-grounded claim under the provisions of 
38 U.S.C.A. § 1117 in VAOPGCPREC 4-99.  A well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of:  (1) active 
military service in the Southwest Asian theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis, or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Id.  The type of evidence necessary to 
establish a well-grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  For purposes of the second and third 
elements, the manifestation of one or more signs or symptoms 
of undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  Id.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type that would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  With respect to the third 
element, a claimant's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within his or her competence, and the indicators are capable 
of verification from objective sources.  Id.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id.

The Board has reviewed all the evidence of record, which 
consists of:  the appellant's contentions, including those 
presented at a personal hearing in 1999; reports of VA 
examinations conducted in 1995, 1996, and 1997; VA outpatient 
treatment records; private medical records from Mariano 
Panes, M.D.; service medical records; and a statement from 
the appellant's spouse.  The evidence pertinent to each issue 
is discussed below.

A.  Headaches, skin condition of the
feet, sneezing, and itching eyes

Entitlement to service connection under 38 C.F.R. § 3.317

The appellant's claims for service connection for headaches, 
a skin condition of the feet, sneezing, and itching eyes as 
due to an undiagnosed illness(es) are not plausible.  He had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  His complaints of 
headaches, skin symptoms, and upper respiratory symptoms are 
signs or symptoms of possible undiagnosed illness(es) 
according to 38 C.F.R. § 3.317.  Objective indications of 
chronic disability are described as either objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification.  The 
appellant has submitted his own statements to the effect that 
he experiences chronic headaches, sneezing, and itching eyes.  
His subjective report of experiencing these symptoms is 
considered competent evidence.  See Savage v. Gober, 10 Vet. 
App. 88 (1997).  The medical evidence shows objective 
findings concerning a skin disorder of the feet.

However, there is no evidence showing that the appellant has 
"undiagnosed" illness(es) accounting for his complaints of 
headaches, a skin condition of the feet, sneezing, and 
itching eyes.  His history and physical examinations have 
been attributed to the known clinical diagnoses of muscle-
tension headaches, tinea pedis, and allergic rhinitis/hay 
fever, respectively.  The provisions of 38 C.F.R. § 3.317 
only apply to an undiagnosed illness; therefore, service 
connection is precluded under this regulation.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (1999).

Entitlement to service connection on a direct basis

The medical evidence shows that the appellant has been 
diagnosed with muscle-tension headaches, tinea pedis, and 
allergic rhinitis/hay fever, as discussed above.  His service 
medical records showed no complaints of or treatment for any 
of these conditions.  The appellant testified that he 
experienced headaches during service after he was given nerve 
agent pills, and his allegations are accepted as true for the 
purpose of determining whether a well-grounded claim has been 
submitted.  The appellant has not stated that he experienced 
skin problems of the feet during service.  Rather, he has 
stated that this began after he "came back."  He has also 
not stated that he experienced symptoms such as sneezing and 
itching eyes during service.

With respect to these claims, the third element of a well-
grounded claim for direct service connection has not been 
satisfied.  There is no medical evidence of a nexus, or link, 
between any inservice disease or injury and the current 
muscle-tension headaches, tinea pedis, and/or allergic 
rhinitis/hay fever.  No diagnosis of these disorders was 
rendered during service.  In fact, the appellant denied 
experiencing frequent or severe headaches, skin problems, and 
symptoms such as coughing or sinus problems on a report of 
medical history completed in 1991 upon his deployment from 
the Persian Gulf.  He also denied experiencing frequent or 
severe headaches and skin problems when he underwent his 
Persian Gulf Registry examination at the VA Medical Center in 
August 1995.  

The medical evidence first shows complaints of chronic 
headaches and a skin disorder of the feet upon VA examination 
in September 1995, which was approximately four years after 
the appellant's active service.  The medical evidence first 
shows complaints of rhinitis symptoms during the Persian Gulf 
Registry examination at the VA Medical Center in August 1995, 
which was also approximately four years after the appellant's 
active service.

Therefore, the medical evidence shows that the appellant did 
not have complaints of headaches, a skin condition of the 
feet, sneezing, and/or itching eyes until four years after 
his separation from service.  There is no medical evidence 
showing that any of these complaints were related to his 
active service in any manner.  Furthermore, there is also no 
medical evidence showing that the current muscle-tension 
headaches, tinea pedis, and/or allergic rhinitis/hay fever 
are related to his active service in any manner.  

The appellant is certainly competent to state what his 
symptoms are.  However, even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical diagnosis or causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his statements are insufficient to well ground 
his claims for service connection for headaches, a skin 
condition of the feet, sneezing, and itching eyes on a direct 
basis.  

With respect to claims to service connection for the headache 
and skin disorder of the feet claims, his contentions as to 
continuity of symptomatology have not been consistent.  In 
August 1995, he denied that he experienced frequent or severe 
headaches and skin problems.  Moreover, even accepting his 
complaints as representative of continuity of symptomatology, 
there is no competent medical opinion of record associating 
any of these complaints with any of the diagnosed headache, 
skin, or nasal disorders.  Cf. Savage, 10 Vet. App. at 497.

B.  Rectal itching, jerking of the body, fatigue,
sleeplessness, anxiety, depression, short attention
span, poor memory, joint pain, and skin condition of penis

Entitlement to service connection under 38 C.F.R. § 3.317

The appellant's claims for service connection for rectal 
itching, jerking of the body, fatigue, sleeplessness, 
anxiety, depression, short attention span, poor memory, and 
joint pain as due to undiagnosed illness(es) are not 
plausible.  His complaints of rectal symptoms are not a sign 
or symptom of a possible undiagnosed illness according to 
38 C.F.R. § 3.317.  His complaints of neurological symptoms 
(i.e., jerking of the body), fatigue, neuropsychological 
complaints (i.e., anxiety, depression, short attention span, 
and poor memory), and joint pain are signs or symptoms of 
possible undiagnosed illness(es) according to 38 C.F.R. 
§ 3.317.  The appellant has submitted his own statements to 
the effect that he experiences rectal itching, jerking of the 
body, fatigue, sleeplessness, anxiety, depression, short 
attention span, poor memory, and pain in the ankles, knees, 
and elbows.  His subjective report of experiencing such 
symptoms is considered competent evidence.  See Savage v. 
Gober, 10 Vet. App. 88 (1997).  There is extensive objective 
medical evidence documenting the skin condition of the penis.

No diagnosis has been rendered to account for any of these 
complaints.  VA examinations have been normal, with no 
abnormalities of any kind identified.  The August 1995 
Persian Gulf Registry examination indicated that the 
appellant had questionable hemorrhoids, but there is no 
evidence that a rectal examination was conducted.  No medical 
professional has concluded that the appellant's complaints of 
rectal itching, jerking of the body, anxiety, depression, 
short attention span, poor memory, and/or joint pain are due 
to undiagnosed illness(es).  Even if the Board accepts the 
fact that the appellant's complaints have not been attributed 
to a known diagnosis by physicians providing treatment or 
examination as sufficient evidence of a nexus, the claims are 
still not well grounded.  The VA examiner in 1997 concluded 
that the appellant had fatigue but no disease was found.  The 
examiner's statement, read broadly, provides a link between 
the chronic disability and an undiagnosed illness.  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim).

The RO denied the claim for a skin condition of the penis 
finding that the condition was diagnosed as candidiasis.  
That is, however, inaccurate.  The appellant has undergone 
numerous examinations for the skin condition of the penis, 
and no conclusive diagnosis has been rendered to account for 
his symptoms.  The "diagnoses" shown by the evidence 
include possible herpes simplex genitalis, possible 
candidiasis, and irritation of the penis.  The VA examiner in 
1996 stated that the differential diagnosis of the 
appellant's skin condition of the penis is extensive, and 
possibilities included psoriasis, lichen planus, Zoon's 
balanitis, yeast infection, Reiter's syndrome, or early skin 
cancer.  It was recommended that additional testing be done, 
but it was not.  The fact is that a conclusive diagnosis has 
not been rendered to account for the appellant's complaints, 
despite the clear abnormalities shown on the various 
examinations.  Therefore, the appellant's skin condition of 
the penis has not been attributed to a known diagnosis by 
physicians providing treatment or examination, and there is 
sufficient evidence of a nexus between the chronic disability 
and an undiagnosed illness. 

The evidence fails to document objective proof of chronic 
disability due to rectal itching, jerking of the body, 
fatigue, sleeplessness, anxiety, depression, short attention 
span, poor memory, joint pain, and/or skin condition of the 
penis during the appellant's period of active duty in the 
Southwest Asia theater of operations.  The treatment records 
from that time period do not show chronic complaints of such 
symptoms.  The first complaint of any of these symptoms was 
during the 1995 Persian Gulf Registry examination.  
Therefore, in order to be well grounded, there must be 
evidence that would support assigning a 10 percent disability 
evaluation for these symptoms.  The presumptive period has 
not yet expired, so the Board has considered all the post-
service evidence of record.

As discussed above, a finding that the appellant's signs or 
symptoms of undiagnosed illness are manifested to a degree of 
10 percent or more may be established by (a) lay evidence if 
the claimed signs or symptoms are of a type which would 
ordinarily be susceptible to identification by lay persons, 
or (b) a claimant's own testimony if it relates to non-
medical indicators of disability within his competence and 
the indicators are capable of verification from objective 
sources.  

Symptoms such as rectal itching or joint pain are not 
observable by others, and any lay statements would be 
insufficient to establish their existence.  The appellant is 
certainly competent to report experiencing such symptoms.  
His statements, however, are not capable of verification from 
objective sources (i.e., no one can objectively verify that 
he has rectal itching or joint pain).  Symptoms such as 
jerking of the body, fatigue, anxiety, depression, short 
attention span, poor memory, and skin disturbances may be 
observable by others, and the appellant has submitted a 
statement from his wife that she has observed "jerking," 
fatigue, and skin problems.  She is also competent to report 
witnessing such symptoms.  However, the evidence of record 
does not establish that the appellant experiences any of 
these symptoms to a degree of 10 percent or more. 

1.  Rectal itching

Rectal itching alone is not identified in 38 C.F.R., Part IV, 
as a recognized medical disorder and will be rated under a 
closely related disease.  38 C.F.R. § 4.20 (1999).  The RO 
chose Diagnostic Code 7336 for external or internal 
hemorrhoids as analogous to the appellant's symptoms of 
rectal itching.  Under Diagnostic Code 7336, a 10 percent 
disability rating is warranted where there are large or 
thrombotic hemorrhoids that are irreducible with excessive 
redundant tissue, evidencing frequent recurrences.  Mild or 
moderate hemorrhoids warrant a zero percent rating.  Other 
diagnostic codes potentially applicable to rectal disease are 
(a) Diagnostic Code 7332 for impairment of sphincter control 
which provides a 10 percent disability rating for constant 
slight or occasional moderate leakage; (b) Diagnostic Code 
7333 for stricture of the rectum and anus which provides a 30 
percent disability rating for moderate reduction of lumen or 
moderate constant leakage; and (c) Diagnostic Code 7334 for 
prolapse of the rectum which provides a 10 percent disability 
rating for a mild condition with slight or occasional 
moderate leakage.

The appellant's statements and the evidence of record do not 
show that the criteria for a 10 percent rating are met.  
First, any rectal itching that he has experienced has clearly 
not been of a chronic nature.  Although he or the examiner 
checked off rectal itching during the 1995 Persian Gulf 
Registry examination, the appellant denied ever having any 
rectal problems at all during the February 1997 VA 
examination.  Second, there has been no objective evidence 
that he has hemorrhoids, impairment of sphincter control, 
stricture of the rectum and anus, or prolapse of the rectum, 
and he has not claimed such.  His own testimony established 
that his symptoms consist of intermittent rectal itching that 
comes and goes with a little bleeding.  Such symptoms would 
not warrant assignment of a 10 percent rating even if the 
appellant did have a recognized rectal disorder.

2.  Jerking of the body

Jerking of the body alone is not identified in 38 C.F.R., 
Part IV, as a recognized medical disorder and will be rated 
under a closely related disease.  38 C.F.R. § 4.20 (1999).  
The RO chose Diagnostic Code 8103 for convulsive tics as 
analogous to the appellant's symptoms of jerking of the body.  
Under Diagnostic Code 8103, a 10 percent disability rating is 
warranted for a moderate condition.  The severity of a 
convulsive disorder depends upon the frequency, severity, and 
muscle groups involved.  There are no other diagnostic codes 
potentially applicable to jerking of the body.  

The appellant's statements and the evidence of record do not 
show that the criteria for a 10 percent rating are met.  
First, any jerking of the body that he has experienced has 
clearly not been of a chronic nature, since upon VA 
examination in July 1997 he denied experiencing any such 
symptoms that year.  He testified that this happens every 
once in awhile.  During the December 1996 VA examination, he 
stated that the jerking of his body did not disturb his 
sleep, lasted only 2-3 seconds, and occurred once every 2-3 
months.  Such complaints are clearly insufficient to warrant 
a finding that he has a moderate level of disability.  He has 
not alleged that such symptoms have interfered with his 
earning capacity in any manner.  Such symptoms would not 
warrant assignment of a 10 percent rating even if the 
appellant did have a recognized convulsive disorder.

3.  Fatigue and sleeplessness

Fatigue alone is not identified in 38 C.F.R., Part IV, as a 
recognized medical disorder and will be rated under a closely 
related disease.  38 C.F.R. § 4.20 (1999).  The RO chose 
Diagnostic Code 6354 for chronic fatigue syndrome as 
analogous to the appellant's symptoms.  Chronic fatigue 
syndrome results in debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms.  
Under Diagnostic Code 6354, a 10 percent disability rating is 
warranted where the signs and symptoms wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  There are no other 
diagnostic codes potentially applicable to these symptoms.

The appellant's statements and the evidence of record do not 
show that the criteria for a 10 percent rating are met.  
First, any fatigue and/or sleeplessness that he has 
experienced has clearly not been of a chronic nature, since 
he denied experiencing any sleep impairment upon VA 
examination in February 1997.  The appellant's statements 
have not indicated that his fatigue has affected his 
occupational functioning.  He has not stated that he has 
fatigue on a daily basis.  He is clearly able to function at 
quite a high level despite his fatigue, since he indicated at 
the July 1997 VA examination that he exercises 4-5 times per 
week for 11/2 hours per session.  Such minor complaints are 
clearly insufficient to warrant a finding that he has any 
level of incapacitation as a result of his fatigue and/or 
sleeplessness.  He has not been prescribed medication for 
these symptoms.  Such symptoms would not warrant assignment 
of a 10 percent rating even if the appellant did have a 
diagnosis of chronic fatigue syndrome.

4.  Anxiety, depression, short attention
span, and poor memory

Anxiety, depression, short attention span, and poor memory 
alone are not identified in 38 C.F.R., Part IV, as a 
recognized medical disorder and will be rated under a closely 
related disease.  38 C.F.R. § 4.20 (1999).  The RO chose 
Diagnostic Code 9400 for generalized anxiety disorder as 
analogous to the appellant's symptoms.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1996), including 
the rating criteria for evaluating psychiatric diseases.  
This amendment to the Schedule became effective November 7, 
1996.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  When 
a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Therefore, the Board must determine whether the 
appellant's symptoms would warrant assignment of a 10 percent 
disability rating under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to him, 
if indeed one is more favorable than the other.

Under the old rating criteria, a 10 percent disability rating 
was warranted when the disorder resulted in "emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment," which were less than the 
criteria for a 30 percent disability rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  In order to warrant a 
30 percent disability rating, there would need to be 
"[d]efinite impairment in the ability to establish or 
maintain effective and wholesome relationships with people . 
. . . psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  Id.  Under the 
new rating criteria, a 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  
There are no other diagnostic codes potentially applicable to 
these symptoms.

Regardless of which criteria are used, the appellant's 
statements and the evidence of record do not show that the 
criteria for a 10 percent rating are met.  First, any 
psychological symptoms that he has experienced have clearly 
not been of a chronic nature, since he denied during the 1997 
VA examination that he experienced any depression and stated 
that he had anxiety episodes only every 2-3 months.  
Moreover, he denied experiencing depression, excessive worry, 
or memory loss during the 1995 Persian Gulf Registry 
examination and indicated that he had anxiety on "rare 
occasions."  The appellant's statements have not indicated 
that his psychological symptoms have affected his 
occupational or social functioning.  He remains married to 
his wife of seven years.  He has not reported any 
difficulties functioning at work, and he has been employed in 
the same position for several years.  He has not alleged that 
his symptoms have affected his relationships with others.  He 
has consistently presented a normal appearance during the VA 
examinations.  He routinely engages in recreational 
activities such as exercise and church.  Any "short 
attention span" or memory loss has not been of such a level 
that he has exhibited impairment upon examination.  Such 
minor complaints are clearly insufficient to warrant a 
finding that he has any level of incapacitation as a result 
of his psychological symptoms.  He has not been prescribed 
medication for these symptoms.  Such symptoms would not 
warrant assignment of a 10 percent rating even if the 
appellant did have a diagnosis of generalized anxiety 
disorder.

5.  Joint pain

Joint pain alone is not identified in 38 C.F.R., Part IV, as 
a recognized medical disorder and will be rated under a 
closely related disease.  38 C.F.R. § 4.20 (1999).  The RO 
chose Diagnostic Code 5257 for other impairment of the knees 
as analogous to the appellant's symptoms.  Diagnostic Code 
5257 provides a 10 percent disability rating for slight 
impairment of the knees with recurrent subluxation or lateral 
instability.  Other diagnostic codes potentially applicable 
to knee disabilities include Diagnostic Code 5260 which 
provides a 10 percent disability rating for limitation of 
flexion of the leg to 45 degrees and Diagnostic Code 5261 
which provides a 10 percent disability rating for limitation 
of extension of the leg to 10 degrees.  The regulations 
define normal range of motion for the leg as zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71 
(1999). 

Since the appellant has also complained of pain in the ankles 
and elbows, there are other diagnostic codes potentially 
applicable to these symptoms.  Diagnostic Code 5271 provides 
a 10 percent disability rating for moderate limited motion of 
the ankle.  The regulations define normal range of motion for 
the ankle as dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (1999).  
Limitation of flexion of the forearm to 100 degrees warrants 
a 10 percent disability rating under Diagnostic Code 5206, 
and limitation of extension of the forearm to 45 or 60 
degrees warrants a 10 percent disability rating under 
Diagnostic Code 5207.  The regulations define normal range of 
motion for the elbow as zero degrees of extension and 145 
degrees of flexion.  38 C.F.R. § 4.71 (1999).  

The appellant's statements and the evidence of record do not 
show that the criteria for a 10 percent rating are met.  
First, any joint pain that he has experienced has clearly not 
been of a chronic nature, since he denied experiencing any 
ankle pain during the February 1997 VA examination.  The 
appellant has not alleged that his joint pain has affected 
limitation of motion, and it has clearly not affected his 
functional abilities since he exercises regularly, including 
jogging and weight lifting.  He has not alleged that his 
joint pain has affected his occupational functioning.  Any 
joint pain has not been of such a level that he has exhibited 
any functional limitations.  The only abnormalities have been 
of very minimal (i.e., lacking 10 degrees of flexion of the 
knees and dorsiflexion of the ankles with "mild" crepitus 
of the knees).  His only complaint is that his joints 
"pop," that his feet get "tight," and that he has aching 
pain for an hour or so that is not "real bad."  Such minor 
complaints are clearly insufficient to warrant a finding that 
he has any level of incapacitation as a result of his joint 
pain.  Such symptoms would not warrant assignment of a 10 
percent rating even if the appellant did have diagnoses of 
chronic knee, ankle, or elbow disorders.

6.  Skin condition of the penis

Skin disorders of the penis alone are not identified in 38 
C.F.R., Part IV, as a recognized medical disorder and will be 
rated under a closely related disease.  38 C.F.R. § 4.20 
(1999).  The RO chose Diagnostic Code 7813 for 
dermatophytosis as analogous to the appellant's symptoms.  
Diagnostic Codes 7807 through 7819 are rated as for eczema 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under 
Diagnostic Code 7806 for eczema, a 10 percent disability 
rating is warranted where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Diagnostic Code 7806 provides a zero percent disability 
rating for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.

The skin disorder on the appellant's penis is clearly not 
located on an exposed surface.  According to the medical 
evidence, his symptoms have been discharge on the outside of 
the penis, occasional ulcers/lesions, and hypopigmentation.  
Therefore, the manifestations of the skin condition are not 
shown to be extensive, nor is there any evidence of 
disfigurement.  His only complaint is of discomfort during 
sexual relations.  Such minor complaints are clearly 
insufficient to warrant a finding that he has any level of 
incapacitation as a result of the skin disorder on his penis.  
Such symptoms would not warrant assignment of a 10 percent 
rating.

Entitlement to service connection on a direct basis

With regard to the claims for disabilities manifested by 
rectal itching, jerking of the body, fatigue, sleeplessness, 
anxiety, depression, short attention span, poor memory, 
and/or joint pain, the appellant has failed to satisfy the 
first element of a well-grounded claim for direct service 
connection under regulations pertaining generally, i.e., 
other than claimed as undiagnosed illness.  The medical 
evidence does not show that the appellant has any 
ascertainable disability manifested by rectal itching, 
jerking of the body, fatigue, sleeplessness, anxiety, 
depression, short attention span, poor memory, and/or joint 
pain.  

VA general, orthopedic, neurological, and psychiatric 
examinations have shown no evidence of disease.  There is no 
ascertainable, diagnosed medical disorder(s) to account for 
the appellant's complaints of rectal itching, jerking of the 
body, fatigue, sleeplessness, anxiety, depression, short 
attention span, poor memory, and/or joint pain.  The 
appellant's complaints are symptoms only, and no diagnosis is 
shown in the current medical evidence to account for any of 
these symptoms.  See, e.g., Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. December 29, 1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

Since the medical evidence does not show a current disability 
due to rectal itching, jerking of the body, fatigue, 
sleeplessness, anxiety, depression, short attention span, 
poor memory, and/or joint pain, the appellant's claims for 
direct service connection are not well grounded.  There must 
be a current, ascertainable medical disorder in order to 
warrant service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no valid claim"); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

With respect to the claim for service connection for a skin 
disorder of the penis, the third element of a well-grounded 
claim for direct service connection has not been satisfied.  
Even if the Board accepts the various diagnoses as sufficient 
evidence of a current disability, there is no medical 
evidence of a nexus, or link, between any inservice disease 
or injury and any current skin disorder of the penis.  The 
appellant was not treated for any disorder of the penis 
during service, and he does not allege that he experienced 
any symptoms during service.  Rather, he states that he first 
began to have a skin disorder on the penis in 1993.  The 
first medical evidence of such complaints was upon the 1995 
Persian Gulf Registry examination, which was approximately 
four years after the appellant's active service.  

Therefore, even according to the appellant's statements, he 
did not have any complaints concerning the penis until 
approximately two years after his separation from service.  
There is no medical evidence showing that any of these 
complaints are related to his active service in any manner.  
Furthermore, there is also no medical evidence showing that 
any of the possible current skin disorders of the penis are 
related to his active service in any manner.  

Although the appellant is certainly competent to state what 
his symptoms are, his statements are insufficient to well 
ground his claims for service connection for rectal itching, 
jerking of the body, fatigue, sleeplessness, anxiety, 
depression, short attention span, poor memory, joint pain, 
and/or a skin condition of the penis on a direct basis since 
there is no evidence showing that he has any medical 
expertise.  Moreover, even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record (a) showing that he 
currently has diagnosed disorder(s) accounting for his 
complaints of rectal itching, jerking of the body, fatigue, 
sleeplessness, anxiety, depression, short attention span, 
poor memory, and/or joint pain, or (b) associating any of the 
possible skin disorders of the penis to any prior symptoms.  
Cf. Savage, 10 Vet. App. at 497.

C.  Conclusion

Accordingly, the Board finds the appellant has not submitted 
well-grounded claims for (a) direct service connection for 
muscle-tension headaches, tinea pedis, allergic rhinitis/hay 
fever, and/or any diagnosed skin condition of the penis; or 
(b) headaches, skin condition of the feet, sneezing, itching 
eyes, rectal itching, jerking of the body, fatigue, 
sleeplessness, anxiety, depression, short attention span, 
poor memory, joint pain and/or skin condition of the penis as 
due to undiagnosed illness.  Until he establishes a well-
grounded claim, VA has no duty to assist him in developing 
facts pertinent to the claim, including providing him 
additional medical examinations at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has not alleged that any medical 
records exist that might (a) contain medical opinions 
associating the claimed muscle-tension headaches, tinea 
pedis, allergic rhinitis/hay fever, and/or various skin 
disorders of the penis with his period of service; (b) show 
that his symptoms of rectal itching, jerking of the body, 
fatigue, sleeplessness, anxiety, depression, short attention 
span, poor memory, joint pain, and/or skin disorder of the 
penis are manifested to a degree of 10 percent or more; or 
(c) contain diagnoses of medical disorder(s) accounting for 
his complaints of rectal itching, jerking of the body, 
fatigue, sleeplessness, anxiety, depression, short attention 
span, poor memory, and/or joint pain.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that these claims are plausible, 
the claims must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for disabilities manifested 
by headaches (diagnosed as muscle-tension headaches), a skin 
condition of the feet (diagnosed as tinea pedis), sneezing 
and itching eyes (diagnosed as allergic rhinitis/hay fever), 
rectal itching, jerking of the body, fatigue, sleeplessness, 
anxiety, depression, short attention span, poor memory, joint 
pain, and a skin condition of the penis, to include 
consideration as disability due to undiagnosed illness, is 
denied.


 

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

